Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Continued Examination Under 37 CFR 1.114
1.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 07/12/2022 has been entered.
Citation of Relevant Prior Art 
2.	The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure. See MPEP 707.05.  Although the prior art discloses several unclaimed, some claimed limitation, for example:
	
	CHUNG (US 20190110264 A1) describes a position tracking system comprising: a first device including: a first clock operating at a clock rate different from a second clock of a second device; a first wireless circuit configured to communicate at a physical layer with a second wireless circuit of the second device; and one or more processors configured to execute instructions to: determine a clock frequency offset value between the first clock of the first device and a second clock of the second device; receive sensor data generated by a sensor of the second device; generate synchronized timestamps for the sensor data based on the second clock with a correction based on the clock frequency offset value; and compute a pose for one of: the first device or the second device. A system for reducing time offset error in sensor data timestamps, the system comprising: a first device having a first clock, the first device configured to: receive a pulse issued by one of the first device or the second device; and record a first start time, wherein the first start time includes a timestamp of the pulse based off of the first clock; a second device having a second clock and a sensor, the second device configured to: receive the pulse; record a second start time based on receiving the pulse, wherein the second start time includes a timestamp based on the second clock; receive sensor data generated by the sensor; and generate relative timestamps that are relative to the second start time for the sensor data based on the second clock; and one or more processors configured to: compute corrected timestamps for the sensor data by combining the first start time with the relative timestamps; and compute a pose for one of: the first device or the second device. A method for reducing drift in sensor data timestamps for a position tracking system, the method comprising: determining a clock frequency offset value between a first clock of a first device and a second clock of a second device, wherein the first device includes a first wireless circuit in communication with a second wireless circuit of the second device; receiving sensor data generated by a sensor of the second device; generating synchronized timestamps for the sensor data based on the second clock with a correction based on the clock frequency offset value; and computing, on a processor, a pose for one of: the first device or the second device. A method for reducing time offset error in sensor data timestamps for a position tracking system, the method comprising: issuing a pulse by one of a first device or a second device; receiving, by the other of the first or the second device, the pulse; recording a first start time, wherein the first start time includes a timestamp of the pulse based off of a first clock of the first device; recording, by the second device, a second start time, wherein the second start time includes a timestamp of the pulse based on a second clock of the second device; receiving sensor data generated by a sensor of the second device; generating relative timestamps that are relative to the second start time for the sensor data based on the second clock; computing corrected timestamps for the sensor data by combining the first start time with the relative timestamps; and computing, on a processor, a pose for one of: the first device or the second device.

	Tyrrell (US 2012/0063447 A1) describes a node in a wireless system, the wireless system using transmit/receive slots for a communication among the nodes in the wireless system, the node comprising: a reception block, the reception block being configured to receive from a transmitting node in the wireless system a synchronization signal, and to derive from the synchronization signal a time offset and a frequency offset, between clock generators in the node and in the transmitting node; a slot synchronization block including the clock generator, the slot synchronization block being configured to update the clock generator based on the derived time offset and the derived frequency offset, and a transmission block configured to transmit data, wherein the slot synchronization block is configured to set a slot start of a slot based on the derived offset and to set a slot start of a subsequent slot based on the derived frequency offset. A computer program product comprising program code stored on a machine readable carrier, the program code performing, when being executed on a computer or a node of a wireless system, a method for time and frequency synchronizing nodes in a wireless system, the wireless system using transmit/receive slots for a communication among the nodes of the wireless system, the method comprising: receiving at a receiving node from a transmitting node in the wireless system a synchronization signal; deriving from the synchronization signal a time offset and a frequency offset between clock generators in the receiving node and in the transmitting node; and updating the clock generator of the receiving node based on the derived time offset and the derived frequency offset, wherein a slot start of a slot is set based on the derived time offset, and a slot start of a subsequent slot is set based on the derived frequency offset. A method for time and frequency synchronizing nodes in a wireless system, the wireless system using transmit/receive slots for a communication among the nodes of the wireless system, the method comprising: receiving at a receiving node from a transmitting node in the wireless system a synchronization signal; deriving from the synchronization signal a time offset and a frequency offset between clock generators in the receiving node and in the transmitting node; and updating the clock generator of the receiving node based on the derived time offset and the derived frequency offset, wherein a slot start of a slot is set based on the derived time offset, and a slot start of a subsequent slot is set based on the derived frequency offset.

	LIN (US 2020/0119825 A1) describes te systems, methods, and devices of the disclosure each have several aspects, no single one of which is solely responsible for its desirable attributes. Without limiting the scope of this disclosure as expressed by the claims which follow, some features will now be discussed briefly. After considering this discussion, and particularly after reading the section entitled “Detailed Description” one will understand how the features of this disclosure provide advantages that include improved techniques for clock synchronization over a wireless connection. Certain aspects provide a method for wireless communication by a first wireless node. The method generally includes determining at least one offset, associated with at least one parameter, between each of at least one first clock used by the first wireless node for a first wired connection between the first wireless node and at least one upstream node and a second clock used by the first wireless node for a wireless connection between the first wireless node and a second wireless node on the downstream; and transmitting an indication of the determined at least one offset to the second wireless node for use by the second wireless node to calibrate at least one third clock corresponding to the at least one first clock to synchronize the at least one third clock with the at least one first clock, wherein the at least one third clock is used by the second wireless node for a second wired connection with at least one downstream node. A method for wireless communication by a first wireless node comprising: determining at least one offset, associated with at least one parameter, between each of at least one first clock used by the first wireless node for a first wired connection between the first wireless node and at least one upstream node and a second clock used by the first wireless node for a wireless connection between the first wireless node and a second wireless node on the downstream; and transmitting an indication of the determined at least one offset to the second wireless node for use by the second wireless node to calibrate at least one third clock corresponding to the at least one first clock to synchronize the at least one third clock with the at least one first clock, wherein the at least one third clock is used by the second wireless node for a second wired connection with at least one downstream node. A method for wireless communication by a first wireless node comprising: receiving an indication of at least one offset from a second wireless node on the upstream, the at least one offset, associated with at least one parameter, is between each of at least one first clock used by the second wireless node for a first wired connection between the second wireless node and at least one upstream node and a second clock used by the second wireless node for a wireless connection between the second wireless node and the first wireless node; and calibrating at least one third clock corresponding to the at least one first clock, based on the received indication, to synchronize the at least one third clock with the at least one first clock, wherein the at least one third clock is used by the first wireless node for a second wired connection with at least one downstream node. A first wireless node comprising: at least one processor configured to: determine at least one offset, associated with at least one parameter, between each of at least one first clock used by the first wireless node for a first wired connection between the first wireless node and at least one upstream node and a second clock used by the first wireless node for a wireless connection between the first wireless node and a second wireless node on the downstream; and transmit an indication of the determined at least one offset to the second wireless node for use by the second wireless node to calibrate at least one third clock corresponding to the at least one first clock to synchronize the at least one third clock with the at least one first clock, wherein the at least one third clock is used by the second wireless node for a second wired connection with at least one downstream node; and a memory coupled to the at least one processor.

	Ramlall (US 2017/0042425 A1) describes systems and methods for collecting biosignals in accordance with several embodiments of the present invention can include a master node and a plurality of biosensors wirelessly connected to the master node and designated as slave nodes. The biosensors can be internal to (implanted in) the body to be monitored or they can be external to the body by being attached to an article of clothing, which can be worn on the body. One of the sensors can function as the master node, or a networked cell phone, computer, or local area network (LAN) router can function as the master node. The biosensor slave nodes can collect biosignals such as, but not limited to, electrocardiogram (ECG), blood pressure, feet, DNA protein, blood sugar (glucose), brain activity (via an electroencephalogram (EEG), vision levels and hearing level data as biodata. The slave nodes can transmit biodata to the master node, along with implicit timing information. In response to respective slave node's implicit timing information, the master nodes can communicate implicit timing adjustment information to the slave node(s), but only when said slave node's implicit timing information is outside of a predefined synchronization accuracy α. The synchronization accuracy α can be selected according to the criticality and timing frequency requirements of the biodata to be monitored.

	CHUNG (US 2019/0110264 A1) describes a position tracking system comprising: a first device including: a first clock operating at a clock rate different from a second clock of a second device; a first wireless circuit configured to communicate at a physical layer with a second wireless circuit of the second device; and one or more processors configured to execute instructions to: determine a clock frequency offset value between the first clock of the first device and a second clock of the second device; receive sensor data generated by a sensor of the second device; generate synchronized timestamps for the sensor data based on the second clock with a correction based on the clock frequency offset value; and compute a pose for one of: the first device or the second device. A method for reducing drift in sensor data timestamps for a position tracking system, the method comprising: determining a clock frequency offset value between a first clock of a first device and a second clock of a second device, wherein the first device includes a first wireless circuit in communication with a second wireless circuit of the second device; receiving sensor data generated by a sensor of the second device; generating synchronized timestamps for the sensor data based on the second clock with a correction based on the clock frequency offset value; and computing, on a processor, a pose for one of: the first device or the second device. A method for reducing time offset error in sensor data timestamps for a position tracking system, the method comprising: issuing a pulse by one of a first device or a second device; receiving, by the other of the first or the second device, the pulse; recording a first start time, wherein the first start time includes a timestamp of the pulse based off of a first clock of the first device; recording, by the second device, a second start time, wherein the second start time includes a timestamp of the pulse based on a second clock of the second device; receiving sensor data generated by a sensor of the second device; generating relative timestamps that are relative to the second start time for the sensor data based on the second clock; computing corrected timestamps for the sensor data by combining the first start time with the relative timestamps; and computing, on a processor, a pose for one of: the first device or the second device.

	Alexander (US 2015/0110231 A1) describes systems and methods are disclosed herein that may provide improved techniques for synchronization of receive and transmit clock oscillators in wireless data communication devices, systems and networks. Such techniques may enable more accurate frequency and phase alignment of these oscillators, and may also render the alignment more tolerant of RF channel impairments and noise. The systems and methods disclosed may further enable the improved comparison of the frequency drift of multiple transmit clock oscillators. In accordance with an aspect of one embodiment, a clock synchronization system is disclosed that may be operative to achieve and maintain accurate clock synchronization over the duration of OFDM wireless data packets being received by a wireless data receiver. The system may contain: clock offset detection functions to calculate the clock frequency offset based on the packet preamble; clock offset detection functions to calculate the clock frequency offset based on the pilots; averaging functions to process the calculated offsets; adaptive threshold functions to remove unwanted clock offset values; and synchronization functions to bring the receive clock oscillator into alignment with the transmit clock oscillator. Advantageously, the clock synchronization system may adjust the threshold function to eliminate offset error values that would cause jitter or variations beyond the tolerable value of clock drift, while still retaining offset values that would improve the level of synchronization. Advantageously, the clock synchronization system may adjust the threshold function according to a determined quality of the RF channel, enabling the system to eliminate offset values that are affected by channel impairments and noise. Advantageously, the clock synchronization system may adjust the threshold function selectively to adapt the threshold according to the specific transmitter that is sending wireless data packets to the receiver, enabling the system to maintain synchronization for different transmitter/receiver pairs. A system for synchronizing a clock to a received wireless signal, comprising: at least one processor; a first extraction function implemented by the at least one processor for processing a first signal within said wireless signal; a second extraction implemented by the at least one processor function for processing a second signal within said wireless signal; an oscillator for generating a receive clock signal; and a feedback control function implemented by the at least one processor for modifying the frequency and phase of said oscillator function according to first and said second extraction functions, wherein said feedback control function is operative to prevent said second extraction function from modifying the frequency and phase of said oscillator when the output of said second extraction function does not meet a predetermined threshold. A method of analyzing the relative quality of a plurality of transmit oscillators within a corresponding plurality of wireless Devices Under Test (DUTs), by receiving a wireless signal from each of said plurality DUTs, and, for each of said wireless signals received, performing the steps of: processing a first signal and a plurality of second signals; initially synchronizing an oscillator to said first signal, and then calculating a plurality of offsets between the output of said oscillator and said plurality of second signals; calculating a statistical parameter over said plurality of offsets; further calculating a threshold according to said statistical parameter; comparing said plurality of offsets with said threshold; and synchronizing said oscillator to said second signal if any of said plurality of offsets exceeds said threshold, wherein said threshold is used as a quality metric for the corresponding one of said plurality of transmit oscillators.

	Greenebrg (US 2014/0122958 A1) describes an apparatus that comprises (a) a kinematics sensor module including an accelerometer, a gyroscope, a magnetometer, or combinations thereof; and (b) a bidirectional wireless communication module configured for wirelessly synchronizing the sampling time instances of the kinematics sensor module with the sampling time instances of at least a second wearable apparatus including a second kinematics sensor module. According to particular embodiments, the apparatus includes a wireless synchronization protocol configured for master synchronization or mesh synchronization. Additionally, it may further include a robust wireless data transfer data controller. In a particular embodiment, and without limitation, the bidirectional wireless communication module includes a chip antenna, a printed circuit board antenna, or a patch antenna. An apparatus, comprising: (a) a kinematics sensor module comprising an accelerometer, a gyroscope, a magnetometer, or combinations thereof; and (b) a bidirectional wireless communication module configured for wirelessly synchronizing a plurality of sampling time instances of said kinematics sensor module with a plurality of sampling time instances of at least a second wearable apparatus including a second kinematics sensor module comprising an accelerometer, a gyroscope, a magnetometer, or combinations thereof.

	Srinivas (US 2021/0132182 A1) describes estimation and tracking of position information in a distributed radio frequency (RF) communications system is provided. Embodiments disclosed herein facilitate high-precision estimations of positions, orientations, velocities, and acceleration of network nodes in a distributed RF network (e.g., including base stations and vehicles, such as aircraft or unmanned aerial systems (UASs)). Modern radio systems must adapt to limited spectral access by reducing spectrum demand and increasing operational efficiency. In this regard, an RF system is provided which simultaneously performs positioning and communications tasks. This system specifically addresses the issue of spectral congestion by employing an extremely efficient positioning strategy and using a joint waveform that simultaneously enables both tasks. This efficiency in turn supports more users in a given frequency allocation. The distributed RF communications system incorporates a series of estimation processes which makes it susceptible to propagation of errors. To ensure robustness of the distributed RF communications system, relative positions of network nodes are tracked by iteratively tracking parameters used for estimating position information. The parameters can be iteratively tracked through a hidden Markov model, such as adaptive filtering. Some embodiments take advantage of Kalman filtering algorithms by leveraging principles directed by physics. At every network node, several filtering algorithms can be employed to synchronize clocks, track delay between multiple-input multiple-output (MIMO) antennas and estimate position and orientation of other network nodes. Information from other sensors like global positioning system (GPS) and inertial navigation system (INS) can also be employed to further improve estimation processes. An exemplary embodiment provides a method for tracking position information in a distributed RF communications system. The method includes receiving a first RF receive signal from a first network node. The method further includes estimating a first clock offset from the first network node using the first RF receive signal, estimating a first time delay of the first RF receive signal using the first RF receive signal, and estimating first position information from the estimated first clock offset and the estimated first time delay. The method further includes iteratively tracking one or more parameters selected from the estimated first clock offset, the estimated first time delay, or the estimated first position information. Another exemplary embodiment provides an RF device. The RF device includes an RF transceiver and a signal processor coupled to the RF transceiver. The signal processor is configured to receive, from the RF transceiver, a first RF receive signal comprising a first positioning sequence of a first network node, estimate a first time delay of the first RF receive signal using the first positioning sequence, estimate first position information from the estimated first time delay, and track the estimated first time delay to adjust the first position information. Another exemplary embodiment provides a distributed RF communications system. The distributed RF communications system includes a first RF device, which comprises a first RF transceiver and a first signal processor coupled to the first RF transceiver. The first signal processor is configured to receive, from the first RF transceiver, a first RF receive signal from a second RF device. The first signal processor is further configured to estimate a first clock offset from the second RF device using the first RF receive signal, estimate a first time delay of the first RF receive signal using the first RF receive signal, and estimate first position information from the estimated first clock offset and the estimated first time delay. The first signal processor is further configured to iteratively track one or more parameters selected from the estimated first clock offset, the estimated first time delay, or the estimated first position information.

	Kratz (US 10911211 B1) describes a method for calculating a frequency offset between two clocks comprising: at a first node: transmitting a first calibration signal at a first time-of-departure measured by a first clock of the first node; and transmitting a second calibration signal at a second time-of-departure measured by the first clock and succeeding the first time-of-departure by an initial signal interval; at a second node: receiving the first calibration signal at a first time-of-arrival measured by a second clock of the second node; and receiving the second calibration signal at a second time-of-arrival measured by the second clock; defining a first calibration point, in a first set of calibration points, the first calibration point representing the first time-of-departure and the first time-of-arrival; defining a second calibration point, in the first set of calibration points, the second calibration point representing the second time-of-departure and the second time-of-arrival; calculating a first regression on the first set of calibration points; and calculating a first frequency offset between the first clock and the second clock based on the first regression, wherein calculating a timestamping noise of the second clock relative to the first clock based on a residual of the first regression; calculating an adjusted calibration period based on a desired precision and a timestamping noise; at a first node: transmitting a fourth calibration signal at a fourth time-of-departure measured by the first clock; transmitting a fifth calibration signal at a fifth time-of-departure measured by the first clock and succeeding the fourth time-of-departure by a second signal interval; and transmitting a sixth calibration signal at a sixth time-of-departure measured by the first clock and succeeding the fourth time-of-departure by the adjusted calibration period; at the second node: receiving the fourth calibration signal at a fourth time-of-arrival measured by the second clock adjusted by the first frequency offset; receiving the fifth calibration signal at a fifth time-of-arrival measured by the second clock adjusted by the first frequency offset; and receiving the sixth calibration signal at a sixth time-of-arrival measured by the second clock adjusted by the first frequency offset; defining a fourth calibration point in a second set of calibration points, the fourth calibration point representing the fourth time-of-departure and the fourth time-of-arrival; defining a fifth calibration point in the second set of calibration points, the fifth calibration point representing the fifth time-of-departure and the fifth time-of-arrival; defining a final calibration point of the second set of calibration points, the final calibration point of the second set of calibration points comprising the sixth time-of-departure and the sixth time-of-arrival; calculating a second regression on the second set of calibration points; and calculating a second frequency offset between the first clock and the second clock compensated by the first frequency offset.

	Aldana (US 10349367 B2) describes a method, at a first wireless station (STA), comprising: receiving one or more first messages from a second STA comprising one or more parameters representing a state of a grand master clock, wherein the one or more parameters representing the state of the grand master clock indicate a value of a current state of the grand master clock with respect to a prior state of the grand master clock or identify a source of the grandmaster clock, or a combination thereof, wherein the one or more parameters comprise indication of a fractional frequency offset of the current state of the grand master clock relative to a previous state of the grand master clock; synchronizing a first clock maintained at the first STA with a second clock maintained at the second STA based, at least in part, on the one or more parameters representing the state of the grandmaster clock and an expected difference between a first drift of the first clock and a second drift of the second clock; and measuring a time of flight of a third message transmitted from the second STA to the first STA based, at least in part, on the synchronized first clock, the time of flight to be utilized to determine a range between the first STA and the second STA. A first wireless station (STA), comprising: a wireless transceiver to transmit messages to and receive messages from a wireless communication network; a first clock; and one or more processors configured to: obtain one or more first messages received at the wireless transceiver from a second STA comprising one or more parameters representing a state of a grand master clock, wherein the one or more parameters representing the state of the grand master clock indicate a value of a current state of the grand master clock with respect to a prior state of the grand master clock or identify a source of the grand master clock, or a combination thereof, wherein the one or more parameters comprise indication of a fractional frequency offset of the current state of the grand master clock relative to a previous state of the grand master clock; synchronize the first clock with a second clock maintained at the second STA based, at least in part, on the one or more parameters representing the state of the grand master clock and an expected difference between a first drift of the first clock and a second drift of the second clock; and measure a time of flight of a third message transmitted from the second STA to the first STA based, at least in part, on the synchronized first clock, the time of flight to be utilized to determine a range between the first STA and the second STA.
	Allowable Subject Matter
3.	Claims 1-14 are allowed.
Reasons for Allowance
4.	The following is an examiner's statement of reasons for allowance:
Independent claim 1 contains allowable subject matter. None of the prior art of record shows or fairly suggests the claimed invention. 

Regarding claim 1:
The primary reason for the allowance of claim 1 is the inclusion of a synthetic inertial measurement unit (IMU), comprising: an IMU location estimation module for using time of arrival information assuming that the clock is synchronized at the node, the determined distance, and the rotation, acceleration, and speed of the particular node received from the IMU sensor to determine the location of the nodes, thereby providing enhanced determination of location of the plurality of nodes. It is these features found in the claim, as they are claimed in the combination and claimed elements arranged as in the claim, that has not been found, taught or suggested by the prior art of record which makes this claim allowable over the prior art.

Claims 2-14 are allowed due to their dependency on claim 1.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

	Contact information

5.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Tung Lau whose telephone number is (571)272-2274, email is Tungs.lau@uspto.gov. The examiner can normally be reached on Tuesday-Friday 7:00 AM-5:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Breene, can be reached on 571-272-4107. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll- free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272- 1000.
/TUNG S LAU/Primary Examiner, Art Unit 2862
Technology Center 2800 
September 13, 2022